EXHIBIT 99.1 Internet Gold Reports its Financial Results for the Fourth Quarter and Full Year 2014 - Continued focus on debt structure improvement - Ramat Gan, Israel – March 26, 2015 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Select Market and TASE: IGLD) today reported its financial results for the fourth quarter and year ended December 31, 2014. Internet Gold’s primary holding is its controlling interest in B Communications Ltd. (TASE and Nasdaq: BCOM), which in turn holds the controlling interest in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BEZQ). Bezeq’s Results: For the fourth quarter of 2014, the Bezeq Group reported revenues of NIS 2.3 billion ($582 million) and operating profit of NIS 633 million ($163 million). Bezeq’s EBITDA for the fourth quarter totaled NIS 954 million ($245 million), representing an EBITDA margin of 42.2%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 416 million ($107 million). Bezeq's cash flow from operating activities during the period totaled NIS 739 million ($190 million). Cash Position: As of December 31, 2014,Internet Gold’s unconsolidated cash and cash equivalents and short term investments totaled NIS 322 million ($83 million), its unconsolidated gross debt was NIS 1.1 billion ($294 million) and its unconsolidated net debt was NIS 822 million ($211 million). Internet Gold's Unconsolidated Balance Sheet Data (1) In millions Convenience translation into U.S. dollars (Note A) December 31, December 31, December 31, NIS NIS US$ Short term liabilities 67 17 Long term liabilities Total liabilities Cash and cash equivalents 83 Total net debt (1)Does not include the consolidated balance sheet of B Communications and its subsidiaries. Internet Gold's Cash Management: Internet Gold manages its cash balances according to an investment policy that was approved by its board of directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. According to Internet Gold's investment policy approximately 80% of the funds must be invested in investment-grade securities. Dividend from Bezeq: On August 6, 2014, Bezeq's Board of Directors resolved to recommend to the General Meeting of Shareholders the distribution of a cash dividend in the amount of NIS 1,267 million ($326 million). On September 3, 2014, Bezeq's shareholders approved the dividend distribution and on October 2, 2ommunications received its share totaling approximately NIS 391 million ($101 million). In accordance with Bezeq's dividend policy, its Board of Directors recommended the distribution of 100% of its profits for the second half of 2014 as a cash dividend of NIS 844 million ($217 million) to its shareholders. The dividend, which is subject to shareholder approval, is expected to be paid on May 27, 2015 to shareholders of record as of May 14, 2015. B Communications’ share of the dividend distribution, if approved, is expected to be approximately NIS 260 million ($67 million). Internet Gold’s Fourth Quarter and Full Year Consolidated Financial Results Internet Gold's consolidated revenues for the fourth quarter of 2014 totaled NIS 2,262 million ($582 million), a 6.1% decrease compared with NIS 2,409 million reported in the fourth quarter of 2013. For the full year 2014, Internet Gold's revenues totaled NIS 9,055 million ($2,328 million), a 5.3% decrease compared to NIS 9,563 million reported in 2013. For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. Internet Gold's consolidated operating income for the fourth quarter of 2014 totaled NIS 510 million ($131 million), a 24.0% increase compared with NIS 411 million reported in the fourth quarter of 2013. For the full year 2014, Internet Gold's consolidated operating income totaled NIS 2,595 million ($667 million), a 27.7% increase compared with NIS 2,032 million reported in 2013. The increase was primarily attributed to Bezeq's sale of Yad2 in the second quarter of 2014 that resulted in NIS 582 million ($150 million) of other operating income in 2014. Internet Gold's consolidated net income for the fourth quarter of 2014 totaled NIS 294 million ($76 million), a 70.9% increase compared with NIS 172 million reported in the fourth quarter of 2013. For the full year 2014, Internet Gold's consolidated net income totaled NIS 1,055 million ($271 million), a 22.7% increase compared with NIS 860 million reported in 2013. Internet Gold’s Fourth Quarter and Full Year Unconsolidated Financial Results As of December 31, 2014 Internet Gold held approximately 67% of B Communications outstanding shares. Accordingly, Internet Gold's interest in B Communications’ net income for the fourth quarter of 2014 totaled NIS 48 million ($12 million), compared with NIS 17 million in the fourth quarter of 2013. For the full year 2014, Internet Gold's interest in B Communications’ annual loss totaled NIS 20 million ($5 million), compared with its interest in B Communications’ net income of NIS 106 million in 2013. Internet Gold’s unconsolidated net financial expenses for the fourth quarter of 2014 totaled NIS 20 million ($5 million) compared with NIS 6 million in the fourth quarter of 2013. These expenses consist of NIS 22 million ($6 million) of interest and CPI linkage expenses related to Internet Gold’s publicly-traded debentures and were partially offset by NIS 2 million ($1 million) of financial income generated by short term investments. For the full year 2014, Internet Gold’s unconsolidated net financial expenses totaled NIS 84 million ($22 million) compared with NIS 76 million in 2013. These expenses consisted of NIS 93 million ($24 million) of interest and CPI linkage expenses related to its publicly-traded debentures and were partially offset by NIS 9 million ($2 million) of financial income generated by short term investments. Internet Gold's net income attributable to shareholders for the fourth quarter of 2014 totaled NIS 27 million ($7 million) compared with NIS 10 million in the fourth quarter of 2013. For the full year 2014, Internet Gold’s loss attributable to shareholders totaled NIS 108 million ($28 million), compared to net income attributable to shareholders of NIS 26 million reported in 2013. 2 In millions Convenience Convenience translation into translation into Quarter ended U.S. dollars Year ended U.S. dollars December 31, (Note A) December 31, (Note A) NIS NIS US$ NIS NIS US$ Revenues - Financial expenses, net (6
